In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00120-CV
______________________________


 
 
IN THE INTEREST OF C.J.F. AND W.M.F., CHILDREN
 
 


                                              

On Appeal from the 196th Judicial District Court
Hunt County, Texas
Trial Court No. 65826


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter







MEMORANDUM OPINION

            Bryan Walter, attorney of record for the mother of the children in this case, has appealed from
an order in which the trial court denied his motion to enforce an award of attorney's fees from the
father.  The clerk's record was filed October 24, 2005.  Walter did not request preparation of a
reporter's record.  Walter has taken no action since filing his notice of appeal September 26, 2005. 
He has not attempted to obtain a reporter's record, has not filed his brief based on the clerk's record,
and has not contacted this Court to explain either of these failures.  
            On January 26, 2006, we entered an order directing Walter to provide this Court with
information adequate to show that he was attempting to effectively prosecute his appeal and warned
him that, if we did not receive such information within ten days, the appeal would be dismissed for
want of prosecution pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure.  See Tex. R.
App. P. 42.3.   Twenty days have now elapsed, and counsel has not contacted the Court. 
            We dismiss the appeal for want of prosecution.
 
                                                                                    Jack Carter
                                                                                    Justice

Date Submitted:          February 15, 2006
Date Decided:             February 16, 2006